864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Erich J. SCHLOSSER.
No. 88-1431.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1988.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.
ARCHER, Circuit Judge.


1
The decision of the United States Patent and Trademark Office, Board of Patent Appeals and Interferences (Board), affirming the examiner's rejection of claims 9 and 15-17 of Reissue patent application, Serial No. 800,594, under 35 U.S.C. Sec. 103 over Lore, United States Patent No. 744,082, in view of Keep, United States Patent No. 123,706, is affirmed.


2
We have considered Mr. Schlosser's arguments and are unpersuaded that the Board erred in affirming the examiner's rejection.  From Keep's disclosure that ash removal from the bottom of a solid fuel stove may be better facilitated by employing "segmental portions" having an inverted V-shape, it would have been obvious to the skilled artisan to modify the "cover means" of the Lore solid fuel stove to achieve that same purpose.